SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 3)* International Coal Group, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) 45928H106 (CUSIP Number) December31, 2009 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o x o Rule13d-1(b) Rule13d-1(c) Rule13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No.45928H106 13G Page 2 of 13 Pages 1 NAME OF REPORTING PERSON: Dane Andreeff 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)o (b)x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Canada 5 SOLE VOTING POWER NUMBER OF 0 SHARES BENEFICIALLY 6 SHARED VOTING POWER OWNED 5,424,533 BY EACH 7 SOLE DISPOSITIVE POWER REPORTING 0 PERSON WITH: 8 SHARED DISPOSITIVE POWER 5,424,533 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 5,424,533 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 3.5% 12 TYPE OF REPORTING PERSON* IN, HC CUSIP No.45928H106 13G Page 3 of 13 Pages 1 NAME OF REPORTING PERSON: Andreeff Equity Advisors, L.L.C. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)o (b)x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware 5 SOLE VOTING POWER NUMBER OF 0 SHARES BENEFICIALLY 6 SHARED VOTING POWER OWNED 5,424,533 BY EACH 7 SOLE DISPOSITIVE POWER REPORTING 0 PERSON WITH: 8 SHARED DISPOSITIVE POWER 5,424,533 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 5,424,533 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 3.5% 12 TYPE OF REPORTING PERSON* IA, OO CUSIP No.45928H106 13G Page 4 of 13 Pages 1 NAME OF REPORTING PERSON: Maple Leaf Capital I, L.L.C. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)o (b)x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware 5 SOLE VOTING POWER NUMBER OF 0 SHARES BENEFICIALLY 6 SHARED VOTING POWER OWNED 3,480,003 BY EACH 7 SOLE DISPOSITIVE POWER REPORTING 0 PERSON WITH: 8 SHARED DISPOSITIVE POWER 3,480,003 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,480,003 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 2.3% 12 TYPE OF REPORTING PERSON* CO, HC CUSIP No.45928H106 13G Page 5 of 13 Pages 1 NAME OF REPORTING PERSON: Maple Leaf Partners, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware 5 SOLE VOTING POWER NUMBER OF 0 SHARES BENEFICIALLY 6 SHARED VOTING POWER OWNED 2,836,568 BY EACH 7 SOLE DISPOSITIVE POWER REPORTING 0 PERSON WITH: 8 SHARED DISPOSITIVE POWER 2,836,568 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,836,568 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 1.8% 12 TYPE OF REPORTING PERSON* PN CUSIP No.45928H106 13G Page 6 of 13 Pages 1 NAME OF REPORTING PERSON: Maple Leaf Partners I, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)o (b)x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware 5 SOLE VOTING POWER NUMBER OF 0 SHARES BENEFICIALLY 6 SHARED VOTING POWER OWNED 219,954 BY EACH 7 SOLE DISPOSITIVE POWER REPORTING 0 PERSON WITH: 8 SHARED DISPOSITIVE POWER 219,954 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 219,954 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.1% 12 TYPE OF REPORTING PERSON* PN CUSIP No.45928H106 13G Page 7 of 13 Pages 1 NAME OF REPORTING PERSON: Maple Leaf Discovery, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)o (b)x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware 5 SOLE VOTING POWER NUMBER OF 0 SHARES BENEFICIALLY 6 SHARED VOTING POWER OWNED 61,989 BY EACH 7 SOLE DISPOSITIVE POWER REPORTING 0 PERSON WITH: 8 SHARED DISPOSITIVE POWER 61,989 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 61,989 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.04% 12 TYPE OF REPORTING PERSON* PN CUSIP No.45928H106 13G Page 8 of 13 Pages 1 NAME OF REPORTING PERSON: Maple Leaf Discovery I, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)o (b)x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware 5 SOLE VOTING POWER NUMBER OF 0 SHARES BENEFICIALLY 6 SHARED VOTING POWER OWNED 361,492 BY EACH 7 SOLE DISPOSITIVE POWER REPORTING 0 PERSON WITH: 8 SHARED DISPOSITIVE POWER 361,492 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 361,492 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.2% 12 TYPE OF REPORTING PERSON* PN CUSIP No.45928H106 13G Page 9 of 13 Pages 1 NAME OF REPORTING PERSON: Maple Leaf Offshore, Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)o (b)x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands 5 SOLE VOTING POWER NUMBER OF 0 SHARES BENEFICIALLY 6 SHARED VOTING POWER OWNED 1,944,530 BY EACH 7 SOLE DISPOSITIVE POWER REPORTING 0 PERSON WITH: 8 SHARED DISPOSITIVE POWER 1,944,530 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,944,530 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 1.3% 12 TYPE OF REPORTING PERSON* CO CUSIP No.45928H106 13G Page 10 of 13 Pages ITEM 1(a). NAME OF ISSUER: International Coal Group, Inc. ITEM 1(b). ADDRESS OF ISSUER'S PRINCIPAL EXECUTIVE OFFICES: 300 Corporate Centre Drive Scott Depot, WV 25560 ITEM 2(a). NAME OF PERSON FILING: This Schedule 13G is being filed on behalf of the following persons (the “Reporting Persons”): (i) Dane Andreeff (ii) Andreeff Equity Advisors, L.L.C. (“AEA”) (iii) Maple Leaf Capital I, L.L.C. (“Capital”) (iv) Maple Leaf Partners, L.P. (“MLP”) (v) Maple Leaf Partners I, L.P. (“MLPI”) (vi) Maple Leaf Discovery, L.P. (“MLD”) (vii) Maple Leaf Discovery I, L.P. (“MLDI”) (viii) Maple Leaf Offshore, Ltd. (“MLO”) ITEM 2(b). ADDRESS OF PRINCIPAL BUSINESS OFFICE: The principal business office of each of the Reporting Persons filing this Schedule13G is located at 140 East St. Lucia Lane, Santa Rosa Beach, FL 32459. ITEM 2(c). CITIZENSHIP: (i) Dane Andreeff Canada (ii) AEA Delaware limited liability company (iii) Capital Delaware limited liability company (iv) MLP Delaware limited partnership (v) MLPI Delaware limited partnership (vi) MLD Delaware limited partnership (vii) MLDI Delaware limited partnership (viii) MLO Cayman Islands company ITEM 2(d). TITLE OF CLASS OF SECURITIES: Common Stock ITEM 2(e). CUSIP Number: 45928H106 CUSIP No.45928H106 13G Page 11 of 13 Pages ITEM
